Citation Nr: 0901723	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the right medial meniscus (claimed as a right knee 
condition).

2.  Entitlement to service connection for a right quadriceps 
strain.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO decision, which 
denied a claim for service connection for a right quadriceps 
strain, and a March 2007 RO decision, which denied a claim 
for service connection for chondromalacia patella of the 
medial meniscus (claimed as a right knee condition).

The Board notes that, in his December 2006 notice of 
disagreement (NOD), the veteran indicated that he disagreed 
with all issues that were addressed in the November 2006 
rating decision.  In a December 2006 statement, he indicated 
that he wished to withdraw his disagreement with regards to 
the issues of degenerative joint disease of the lumbar spine, 
a right ankle fracture, a fracture of the distal phalanx, and 
rashes or scars on the left thigh.  In an April 2007 rating 
decision, the veteran was granted service connection for 
sinusitis with allergic rhinitis, epicondylitis of the right 
elbow, and a right shoulder strain, and the rating of his 
service-connected right ankle fracture with sprain was 
increased to 10 percent, effective December 1, 2005.  With 
regards to the veteran's claims for service connection for 
sinusitis with allergic rhinitis, epicondylitis of the right 
elbow, and a right shoulder strain, this decision was a 
complete grant of benefits with respect to these issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  With 
regards to the veteran's claim for an increased rating for 
his service-connected right ankle fracture with sprain, the 
Board notes that, despite the RO's April 2007 grant of an 
increased 10 percent evaluation, this issue was properly 
withdrawn in December 2006 and is not currently before the 
Board.  Therefore, the issues of entitlement to service 
connection for a right quadriceps strain and chondromalacia 
patella of the right medial meniscus are the only issues 
currently before the Board.    
In November 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Muskogee, 
Oklahoma RO.  A transcript of that proceeding has been 
associated with the claims folder.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a right quadriceps strain and chondromalacia patella of the 
right medial meniscus.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  

A review of the veteran's service medical records reveals 
that the veteran indicated on his January 1985 enlistment 
examination report that he had Osgood-Schlatter disease in 
1981 and 1982.  He was noted, however, as having recovered 
from this disease and was marked as qualified for service.

Throughout his active duty, the veteran complained of pain in 
his right quadriceps.  See service medical records, July 
1992, September 1995, and September 1998.  In a November 1990 
service medical record, the veteran was also noted as 
complaining of right knee pain.  

The Board acknowledges that the veteran underwent VA-
requested QTC examinations in September 2006, at which he was 
noted as having a right quadriceps strain, and October 2006, 
at which he was noted as having a chronic bilateral knee 
strain.  The veteran was also noted in an October 2008 
private treatment record as having a chronic injury to his 
right quadriceps and right knee chondromalacia with old 
injury.  See Edmond Physicians treatment record, October 
2008.  

The Board notes that the September 2006 and October 2006 
examiners did not offer opinions as to the etiology of the 
veteran's right quadriceps and right knee disabilities.  This 
case presents certain medical questions which cannot be 
answered by the Board, which concern the relationship, if 
any, between the veteran's current right quadriceps and right 
knee disabilities and his military service, to include 
complaints of right quadriceps and right knee pain therein.  
These questions must be addressed by an appropriately 
qualified medical professional.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for a physician 
to review the veteran's VA claims folder 
and provide an opinion, based on the 
veteran's medical history, as to whether 
it is as likely as not that the 
veteran's current right quadriceps and 
right knee disabilities are related to 
his military service.  If physical 
examination of the veteran and/or 
diagnostic testing are necessary to 
render an informed opinion, such should 
be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.


2.  When the above development has been 
completed, and after having accomplished 
any additional evidentiary or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
claims.  If the claims remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

